Citation Nr: 0730757	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  06-09 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus, type II. 

2.  Entitlement to service connection for coronary artery 
disease with left ventricular hypertrophy (claimed as 
enlarged heart), including as secondary to service-connected 
diabetes mellitus, type II. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 RO decision, which 
denied a claim for service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus, type II, and a claim for coronary artery disease 
with left ventricular hypertrophy (claimed as enlarged 
heart), including as secondary to service-connected diabetes 
mellitus, type II.

In August 2007, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge at the Colombia, South 
Carolina RO.  A transcript of that proceeding has been 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus, type II, and for coronary artery disease with left 
ventricular hypertrophy, including as secondary to service-
connected diabetes mellitus, type II. 

The evidence of record reflects that the veteran has current 
diagnoses of coronary artery disease and hypertension.  See 
VA examination report, August 2006.  The veteran essentially 
contends that these disabilities are in some way related to 
or have been caused by his service-connected diabetes 
mellitus, type II.  See Travel Board hearing transcript, 
August 2007.  However, in addressing the secondary service 
connection argument, VA examiners have found that it was less 
likely as not that the veteran's hypertension and heart 
condition were caused by his diabetes mellitus because the 
record shows that both conditions predated the veteran's 
diagnosis of diabetes mellitus.  See VA examination reports, 
January 2004 and August 2006.

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of these claims. Specifically, 
these issues must be remanded in order to attempt to obtain 
additional private treatment records. 

At the August 2007 Travel Board hearing, the veteran 
indicated that he had submitted private treatment records 
dating back to 1993 from Hillcrest Internal Medicine, where 
he was initially diagnosed with diabetes mellitus, type II 
and hypertension by a Dr. B.R.C.  However, there are no VA or 
private treatment records on file prior to November 2002.  
Such evidence would be highly probative as it would undermine 
the basis of the January 2004 and August 2006 VA 
examinations. 

Therefore, on remand, the veteran should be contacted and 
asked to provide the dates he received treatment at Hillcrest 
Internal Medicine and the address of the facility.  Any 
outstanding private treatment records from this facility must 
be obtained.  38 C.F.R. § 3.159 (2007).  In addition, it was 
noted at the August 2006 VA examination that the veteran had 
a heart catheterization in 1993 and again in 1997, the latter 
of which demonstrated mild coronary artery disease.  Records 
of the catheterizations and diagnosis are also not associated 
with the claims folder.  These records must be obtained as 
well.  VA has an obligation under the Veterans Claims 
Assistance Act (VCAA) to assist claimants in obtaining 
evidence, to include relevant records from private medical 
care providers.  



Accordingly, the case is REMANDED for the following action:

1.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, particularly the precise 
dates of all treatment he received at 
Hillcrest Internal Medicine and the 
name and address of the facility where 
he received his 1993 and 1997 
catheterizations, and if necessary, 
authorization to enable it to obtain 
any additional pertinent evidence not 
currently of record.  The RO should 
also invite the veteran to submit any 
pertinent evidence in his possession, 
and explain the type of evidence that 
is his ultimate responsibility to 
submit.  

2.	Based on the evidence received from 
Hillcrest Internal Medicine and the 
other VA facility, the RO should make a 
determination as to whether additional 
development is warranted, to include 
conducting another VA examination.

3.	Then, the RO/AMC should readjudicate 
the claims.  In the event that the 
claims are not resolved to the 
satisfaction of the veteran, he should 
be provided a supplemental statement of 
the case, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claims should be returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals (Board) or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

